Citation Nr: 1022063	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In November 2006, April 2009, and October 2009 the Board 
remanded this issue for additional development, to include 
the adjudication of a claim of service connection for a 
psychiatric disorder, to include secondary to the service-
connected disabilities.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  It is NOT remanded to the Appeals 
Management Center (AMC), in Washington, DC because the AMC 
has refused on three prior occasions to transfer to the 
Veteran's claims file to the RO for the necessary and 
required adjudication of the issue of entitlement to service 
connection for a psychiatric disorder, claimed as depression, 
anxiety with mood swings, and insomnia, to include as 
secondary to the service-connected disabilities.  VA will 
notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for a 
psychiatric disorder, claimed as depression, anxiety with 
mood swings, and insomnia, to include as secondary to the 
service-connected disabilities, has been raised.  Although 
previous remands indicate that the claim was limited to a 
claim of entitlement to service connection on a secondary 
basis, a March 2006 VA treatment record notes that the 
appellant reported that she had been depressed since active 
service.  Therefore, the medical evidence the theory of 
entitlement to service connection on a direct basis.  

In any event, appellate review of the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability must be deferred because that issue is 
inextricably intertwined and must first be addressed by the 
RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As noted above, the AMC 
has refused to transfer the appellant's claims file to the RO 
for the adjudication of that claim.  Thus, the AMC has 
refused to comply with the directives of the Board's remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has not had a VA joints examination since 
August 2005.  Another VA examination is necessary for the 
adjudication of the claim on appeal.

VA last asked the claimant to identify relevant treatment in 
a December 2006 correspondence.  She must be afforded another 
opportunity to identify current treatment records.  Also, VA 
must obtain any additional treatment records since March 2010 
from the VA medical center in West Haven, Connecticut.  

Finally, the Board notes that a March 2010 VA treatment 
record reflects that the Veteran reported working a full-
time, albeit temporary job.  The RO should obtain additional 
information on the appellant's current employment status, as 
well as any jobs held since she filed her claim in April 
2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all treatment for any service-
connected disability as well as any 
psychiatric disorder since December 2006.  
The RO must then attempt to obtain any 
identified records not already of record.  
This specifically includes securing any 
treatment records from West Haven, 
Connecticut, VA Medical Center since March 
2010.  Any such records should be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should ask the Veteran to 
report her employment history since she 
filed her April 2005 claim. 

3.  The RO must review the claim of 
entitlement to service connection for a 
psychiatric disorder, claimed as 
depression, anxiety with mood swings, and 
insomnia, to include secondary to service-
connected disabilities, for any additional 
necessary development, to include 
considering the adequacy of the medical 
opinion.  Jones v. Shinseki, 23 Vet. App. 
382 (2010) (in order to rely upon a 
statement that an opinion cannot be 
provided without resorting to mere 
speculation, it must be clear that the 
procurable and assembled data was fully 
considered and the basis for the opinion 
must be provided by the examiner or 
apparent upon review of the file).  If a 
medical examination is ordered, the 
examining psychiatrist must opine whether 
any diagnosed psychiatric disorder 
precludes the appellant from working.

4.  The RO must then adjudicate the issue 
of entitlement to service connection for a 
psychiatric disorder, claimed as 
depression, anxiety with mood swings, and 
insomnia, to include secondary to service-
connected disabilities.  The Veteran is 
hereby informed that the Board may only 
exercise appellate jurisdiction over these 
issues if she perfects an appeal to any 
denial of this claim.

5.  If entitlement to service connection 
for any psychiatric disorder is granted, 
the RO must afford the Veteran another 
social and industrial survey to determine 
the appellant's ability to work 
considering all of her service-connected 
disorders.  The examiner conducting the 
survey must be sure to consider only the 
Veteran's service-connected disorders when 
determining unemployability.

6.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be 
made available to the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating spinal, peripheral 
nerve, and ankle disabilities the examiner 
is to provide a detailed review of the 
appellant's pertinent medical history and 
current complaints.  The examiner must 
describe the nature and extent of any 
disability due to the diffuse L4-L5 disc 
bulge, with resulting moderate bilateral 
foraminal stenosis; left lower extremity 
sciatica; and residuals of a left ankle 
stress fracture.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran is unable to obtain and retain 
substantially gainful employment based on 
the above-mentioned service-connected 
disabilities alone.  A complete rationale 
for any opinion offered must be provided.

In preparing any opinion, the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

The VA examiner must append a copy of 
their curriculum vitae to the examination 
report. 

7.  The Veteran is to be notified that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the appellant does not report for any 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
8.  After the development requested, the 
RO should review all examination report 
and medical opinions to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.

9.  Thereafter, the RO must readjudicate 
the claim of entitlement to a total 
disability rating based on individual 
unemployability.  If the benefit is not 
granted, the appellant and her 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


